DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on May 10, 2022.  Claims 1-18 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections under 35 U.S.C. §103 are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable by Xu (U.S. Patent Pub. 2020/0318152) in view of Van Lieshout (U.S. Patent Pub. 2018/0067110), and further in view of Marett (U.S. Patent Pub. 2008/0149482), supported by Koyama (U.S. 4,615,983) as an evidence for claims 1 and 6.
Regarding claims 1 and 3-4, Xu teaches a sensor (Fig. 1; [0037] line 1: a urea biosensor 150) comprising: 
an insulating ([0067] lines 5-6: embedded in a solid substrate, for example, but not limited to PVC; here PVC is an insulating substrate) base substrate (Fig. 1; [0037] lines 2-3: an electrode card 6; [0008] line 8: a substrate or card; here the electrode card 6 is deemed to be the base substrate); 
a reference electrode (Fig. 1; [0040] lines 2-4: a silver surface 155 which is covered with AgCl and an inner solution layer 180 to form an internal reference electrode; here Ag/AgCl and inner solution layer 180 are together deemed to be the reference electrode) disposed on the insulating base substrate (Fig. 1: indicating the reference electrode disposed on the electrode card 6) wherein the reference electrode is a silver-silver chloride electrode ([0040] lines 2-3: a silver surface 155 which is covered with AgCl); 
an internal layer (Fig. 1; [0040] lines 4-5: the PVC ammonium ion-selective membrane 175) disposed on the reference electrode (Fig. 1: indicating the PVC ammonium ion-selective membrane 175 disposed on the reference electrode) wherein the internal layer is a salt layer that includes a polysaccharide ([0043] lines 1-2: exposing the urea sensor 150 to a polysaccharide solution) and a salt ([0061] lines 2-5: an ammonium selective polymer membrane contains 0-1% KTpCIPB by weight; [0064] lines 1-2: KTpCIPB is a lipophilic salt); and 
a semipermeable ([0038] lines 1-4: the outer diffusion layer 165 controls the diffusion of the analyte into the enzyme layer 170 and protects the other components of the urea biosensor 150 from direct contact with the analytical sample in the channel 20, and thus is deemed to be semipermeable) cover membrane (Fig. 1; [0037] lines 6-7: an outer diffusional membrane 165) disposed on the internal layer (Fig. 1: indicating the outer diffusional membrane 165 disposed on the internal layer, i.e., the ammonium ion-selective membrane 175; here being “on” the internal layer does not exclude any intermediate layer in between).

Xu further discloses the polysaccharide solution is a sucrose solution ([0054] lines 1-2).  Xu does not explicitly disclose the salt layer is amorphous and the included polysaccharide is amorphous (claim 1) or the amorphous polysaccharide is dextran (claim 3).
However, Van Lieshout teaches a processing device, particular to a biosensor cartridge ([0001] lines 1-3), by depositing a liquid mixtures containing a “matrix material” onto a surface of the processing device ([0006] lines 1-6).  The matrix material is a sugar compound (e.g., sucrose, trehalose, dextrans, sorbitol, etc. and combination thereof or an amorphous vitrified material with a glass transition temperature above room temperature, or a polymer ([0007] lines 1-5).  Thus, Van Lieshout teaches the matrix material is sucrose or dextran.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu by substituting the sucrose with dextran as taught by Van Lieshout.  The suggestion for doing so would have been that both sucrose and dextran are suitable materials for being the matrix material of biosensors and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, The designation “amorphous” is deemed to be inherent due to the same materials and the same structure between the prior art and the disclosure of the specification.  Van Lieshout teaches the matrix material is dextran, the same material as disclosed in the specification ([0018] lines 1-2: the amorphous polysaccharide is dextran) used for being a matrix material, and thus the combined device of Xu and Van Lieshout using dextran as polysaccharide has the amorphous salt layer including the amorphous polysaccharide, i.e., dextran.

Xu does not explicitly disclose the salt having equi-mobility cations and anions (claim 1) or the salt is potassium chloride (claim 4). 
However, Marett teaches reference electrodes for potentiometric measurement typically use silver/silver chloride element combined with a saturated solution of potassium chloride (KCl) for the development of a stable potential with respect a sensing electrode ([Abstract] lines 1-5).  The salt KCl is preferred because of it is almost equitransferent and thus minimizes the diffusion potential ([Abstract] lines 6-8).  Thus, Marett teaches potassium chloride which is equitransferent, i.e., having equi-mobility cations and anions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu by substituting KTpCIPB with KCl as taught by Marett because KCl is preferred to be combined with Ag/AgCl element since it is almost equitransferent and thus minimizes the diffusion potential ([Abstract] lines 6-8). 

The designation for the semipermeable cover membrane that “has water vapor permeability and ion permeability” is deemed to be inherent to cellulose acetate, as evidenced by Koyama.  Koyama teaches the diffusion rate controlling layer 3 (Fig. 1(a); Col. 2, line 66) functions to control the diffusion rate of a sample solution by varying the formulation ratio of the hydrophobic polymer and the hydrophilic polymer constituting said layer (Col. 2, line 66 to Col. 3, line 2), and thus deemed to be water vapor and ion permeable for the sample solution to pass through.  The hydrophobic polymer may include cellulose acetate (Col. 3, lines 3-4), which is deemed to be the water vapor and ion permeable hydrophobic polymer. 

The preamble “single-use disposable potentiometric reference” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Xu in view of Van Lieshout and Marett is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 2, the designation for the amorphous polysaccharide that “has amorphous properties such that when over saturated with the salt, the amorphous polysaccharide and the salt do not separate when the internal layer is formed” is deemed to be inherent to the amorphous polysaccharide.  Here, the combined device Xu, Van Lieshout, and Marett uses dextran as the amorphous polysaccharide, i.e., the same material as disclosed in the specification ([0018] lines 1-2: the amorphous polysaccharide is dextran) to be used as a matrix material for biosensor, and thus the amorphous polysaccharide (dextran) must have the same amorphous properties as claimed.

Regarding claims 6 and 8-9, Xu teaches an electrochemical sensor (Fig. 1; [0037] line 1: a urea biosensor 150) comprising: 
an insulating ([0067] lines 5-6: embedded in a solid substrate, for example, but not limited to PVC; here PVC is an insulating substrate) base substrate (Fig. 1; [0037] lines 2-3: an electrode card 6; [0008] line 8: a substrate or card; here the electrode card 6 is deemed to be the base substrate) having a sensing surface (Fig. 1: the top surface of the electrode card 6 is deemed to be the sensing surface); 
a species-specific reagent matrix disposed thereon ([0041] line 1: the enzyme, urease; here the enzyme layer 170 containing urease is deemed to be a species-specific reagent matrix) wherein the species-specific reagent matrix has one or more layers selected for measuring a specific species in a liquid sample ([0006] lines 1-2: a urea sensor is a biosensor comprising an enzyme modified ammonium ion selective electrode; [0007] lines 1-2: the product generated following urea hydrolysis catalyzed by urease is ammonium ion; thus the urease is deemed to be the species-specific reagent, i.e., specific to ammonium ion, for measuring urea); and 
a potentiometric ([0008] line 6: potentiometrically detected) reference electrode (Fig. 1; [0040] lines 2-4: a silver surface 155 which is covered with AgCl and inner solution layer 180 to form an internal reference electrode; here Ag/AgCl and inner solution layer 180 are together deemed to be the reference electrode) formed on the sensing surface (Fig. 1: indicating the reference electrode disposed on the top surface of the electrode card 6) wherein the reference electrode is a silver-silver chloride electrode ([0040] lines 2-3: a silver surface 155 which is covered with AgCl) having a multi-layer reference coating thereon comprising: 
an internal layer (Fig. 1; [0040] lines 4-5: the PVC ammonium ion-selective membrane 175) wherein the internal layer is a salt layer that includes a polysaccharide ([0043] lines 1-2: exposing the urea sensor 150 to a polysaccharide solution) and a salt ([0061] lines 2-5: an ammonium selective polymer membrane contains 0-1% KTpCIPB by weight; [0064] lines 1-2: KTpCIPB is a lipophilic salt); and 
a semipermeable ([0038] lines 1-4: the outer diffusion layer 165 controls the diffusion of the analyte into the enzyme layer 170 and protects the other components of the urea biosensor 150 from direct contact with the analytical sample in the channel 20, and thus is deemed to be semipermeable) cover membrane (Fig. 1; [0037] lines 6-7: an outer diffusional membrane 165) disposed on the internal layer (Fig. 1: indicating the outer diffusional membrane 165 disposed on the internal layer, i.e., the ammonium ion-selective membrane 175; here being “on” the internal layer does not exclude any intermediate layer in between).

Xu further discloses the polysaccharide solution is a sucrose solution ([0054] lines 1-2).  Xu does not explicitly disclose the salt layer is amorphous and the included polysaccharide is amorphous (claim 6) or the amorphous polysaccharide is dextran (claim 8).
However, Van Lieshout teaches a processing device, particular to a biosensor cartridge ([0001] lines 1-3), by depositing a liquid mixtures containing a “matrix material” onto a surface of the processing device ([0006] lines 1-6).  The matrix material is a sugar compound (e.g., sucrose, trehalose, dextrans, sorbitol, etc. and combination thereof or an amorphous vitrified material with a glass transition temperature above room temperature, or a polymer ([0007] lines 1-5).  Thus, Van Lieshout teaches the matrix material is sucrose or dextran.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu by substituting the sucrose with dextran as taught by Van Lieshout.  The suggestion for doing so would have been that both sucrose and dextran are suitable materials for being the matrix material of biosensors and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, The designation “amorphous” is deemed to be inherent due to the same materials and the same structure between the prior art and the disclosure of the specification.  Van Lieshout teaches the matrix material is dextran, the same material as disclosed in the specification ([0018] lines 1-2: the amorphous polysaccharide is dextran) used for being a matrix material, and thus the combined device of Xu and Van Lieshout using dextran as polysaccharide has the amorphous salt layer including the amorphous polysaccharide, i.e., dextran.

Xu does not explicitly disclose the salt having equi-mobility cations and anions (claim 6) or the salt is potassium chloride (claim 9). 
However, Marett teaches reference electrodes for potentiometric measurement typically use silver/silver chloride element combined with a saturated solution of potassium chloride (KCl) for the development of a stable potential with respect a sensing electrode ([Abstract] lines 1-5).  The salt KCl is preferred because of it is almost equitransferent and thus minimizes the diffusion potential ([Abstract] lines 6-8).  Thus, Marett teaches potassium chloride which is equitransferent, i.e., having equi-mobility cations and anions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu by substituting KTpCIPB with KCl as taught by Marett because KCl is preferred to be combined with Ag/AgCl element since it is almost equitransferent and thus minimizes the diffusion potential ([Abstract] lines 6-8). 

The designation for the semipermeable cover membrane that “has water vapor permeability and ion permeability” is deemed to be inherent to cellulose acetate, as evidenced by Koyama.  Koyama teaches the diffusion rate controlling layer 3 (Fig. 1(a); Col. 2, line 66) functions to control the diffusion rate of a sample solution by varying the formulation ratio of the hydrophobic polymer and the hydrophilic polymer constituting said layer (Col. 2, line 66 to Col. 3, line 2), and thus deemed to be water vapor and ion permeable for the sample solution to pass through.  The hydrophobic polymer may include cellulose acetate (Col. 3, lines 3-4), which is deemed to be the water vapor and ion permeable hydrophobic polymer. 

The preamble “disposable, single-use” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Xu in view of Van Lieshout and Marett is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 7, the designation for the amorphous polysaccharide that “has amorphous properties such that when over saturated with the salt, the amorphous polysaccharide and the salt do not separate when the internal layer is formed” is deemed to be inherent to the amorphous polysaccharide.  Here, the combined device of Xu, Van Lieshout, and Marett uses dextran as the amorphous polysaccharide, i.e., the same material as disclosed in the specification ([0018] lines 1-2: the amorphous polysaccharide is dextran) to be used as a matrix material for biosensor, and thus the amorphous polysaccharide (dextran) must has the same amorphous properties as claimed.
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable by Xu in view of Van Lieshout and Marett, and further in view of Koyama.
Regarding claims 5 and 10, Xu, Van Lieshout, and Marett disclose all limitations of claims 1 and 6 as applied to claims 1 and 6 respectively, including the semipermeable cover membrane (Xu, Fig. 1; [0037] lines 6-7: an outer diffusional membrane 165) is cellulose acetate, or mixtures and copolymers thereof ([0050] lines 1-2, 5-6). 
Xu, Van Lieshout, and Marett do not explicitly disclose the semipermeable cover membrane is made of cellulose acetate butyrate.
However, Koyama teaches an immunological measuring element (Col. 2, lines 9-10) comprising a sheet for reaction having a support, two antibody layer, and a diffusion rate controlling layer between two antibody layer (Fig. 1(a); Col. 2, lines 11-18).  The diffusion rate controlling layer 3 (Fig. 1(a); Col. 2, line 66) functions to control the diffusion rate of a sample solution by varying the formulation ratio of the hydrophobic polymer and the hydrophilic polymer constituting said layer (Col. 2, line 66 to Col. 3, line 2).  The hydrophobic polymer may include, cellulose acetate or cellulose acetate butyrate (Col. 3, lines 3-5).  Thus, Koyama teaches a diffusion rate controlling layer (Fig. 1(a); Col. 2, line 66) is made of cellulose acetate or cellulose acetate butyrate (Col. 3, lines 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu, Van Lieshout, and Marett by substituting the semipermeable cover membrane made of cellulose acetate with cellulose acetate butyrate as taught by Koyama.  The suggestion for doing so would have been that both cellulose acetate and cellulose acetate butyrate are suitable materials for a diffusion rate controlling layer and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable by Xu in view of Van Lieshout, supported by Koyama as an evidence.
Regarding claim 16, Xu teaches a multi-layer reagent matrix (Fig. 1; [0037] line 3: a composite membrane 160) for making a reference electrode into reference sensor (Fig. 1; [0037] line 1: a urea biosensor 150) comprising: 
an internal layer (Fig. 1; [0040] lines 4-5: the PVC ammonium ion-selective membrane 175) formed from a salt layer mixture containing a polysaccharide ([0043] lines 1-2: exposing the urea sensor 150 to a polysaccharide solution) and a salt ([0061] lines 2-5: an ammonium selective polymer membrane contains 0-1% KTpCIPB by weight; [0064] lines 1-2: KTpCIPB is a lipophilic salt), the internal layer overlaying the potentiometric ([0008] line 6: potentiometrically detected) reference electrode (Fig. 1; [0040] lines 2-4: a silver surface 155 which is covered with AgCl and inner solution layer 180 to form an internal reference electrode; here Ag/AgCl and inner solution layer 180 are together deemed to be the reference electrode); and 
a semipermeable cover membrane formed from a cover membrane solution (Fig. 1; [0042] lines 1-2: applying a hydrophilic polyurethane layer to form the outer diffusion membrane 165) disposed on the internal layer (Fig. 1: indicating the outer diffusional membrane 165 disposed on the internal layer, i.e., the ammonium ion-selective membrane 175; here being “on” the internal layer does not exclude any intermediate layer in between), the cover membrane solution containing a polymer ([0050] line 5: cellulose acetate).

Xu further discloses the polysaccharide solution is a sucrose solution ([0054] lines 1-2).  Xu does not explicitly disclose the salt layer is amorphous and the included polysaccharide is amorphous.
However, Van Lieshout teaches a processing device, particular to a biosensor cartridge ([0001] lines 1-3), by depositing a liquid mixtures containing a “matrix material” onto a surface of the processing device ([0006] lines 1-6).  The matrix material is a sugar compound (e.g., sucrose, trehalose, dextrans, sorbitol, etc. and combination thereof or an amorphous vitrified material with a glass transition temperature above room temperature, or a polymer ([0007] lines 1-5).  Thus, Van Lieshout teaches the matrix material is sucrose or dextran.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu by substituting the sucrose with dextran as taught by Van Lieshout.  The suggestion for doing so would have been that both sucrose and dextran are suitable materials for being the matrix material of biosensors and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, The designation “amorphous” is deemed to be inherent due to the same materials and the same structure between the prior art and the disclosure of the specification.  Van Lieshout teaches the matrix material is dextran, the same material as disclosed in the specification ([0018] lines 1-2: the amorphous polysaccharide is dextran), and thus the combined device of Xu and Van Lieshout using dextran as polysaccharide has the amorphous salt layer including the amorphous polysaccharide, i.e., dextran.
The designation for the amorphous polysaccharide that “has amorphous properties such that when over saturated with the salt, the amorphous polysaccharide and the salt do not separate when the internal layer is formed” is deemed to be inherent to the amorphous polysaccharide.  Here, the combined device Xu and Van Lieshout uses dextran as the amorphous polysaccharide, i.e., the same material as disclosed in the specification ([0018] lines 1-2: the amorphous polysaccharide is dextran) to be used as a matrix material for biosensor, and thus the amorphous polysaccharide (dextran) must has the same amorphous properties as claimed.

The designations “hydrophobic” for the polymer and “wherein the hydrophobic polymer is water vapor and ion permeable” are deemed to be inherent to cellulose acetate, as evidenced by Koyama.  Koyama teaches the diffusion rate controlling layer 3 (Fig. 1(a); Col. 2, line 66) functions to control the diffusion rate of a sample solution by varying the formulation ratio of the hydrophobic polymer and the hydrophilic polymer constituting said layer (Col. 2, line 66 to Col. 3, line 2), and thus deemed to be water vapor and ion permeable for the sample solution to pass through.  The hydrophobic polymer may include cellulose acetate (Col. 3, lines 3-4), which is deemed to be the water vapor and ion permeable hydrophobic polymer. 

Further, the preamble “for making a reference electrode into reference sensor” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Xu in view of Van Lieshout is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable by Xu in view of Van Lieshout, and further in view of Marett.
Regarding claim 17, Xu and Van Lieshout disclose all limitations of claim 16 as applied to claim 16, including the internal layer (Fig. 1; [0040] lines 4-5: the PVC ammonium ion-selective membrane 175) formed an amorphous salt layer mixture containing an polysaccharide ([0043] lines 1-2: exposing the urea sensor 150 to a polysaccharide solution) and a salt ([0061] lines 2-5: an ammonium selective polymer membrane contains 0-1% KTpCIPB by weight; [0064] lines 1-2: KTpCIPB is a lipophilic salt), wherein the polysaccharide is dextran (Van Lieshout, [0007] lines 1-5) that is amorphous.  
Xu and Van Lieshout do not explicitly disclose the salt is potassium chloride.
However, Marett teaches reference electrodes for potentiometric measurement typically use silver/silver chloride element combined with a saturated solution of potassium chloride (KCl) for the development of a stable potential with respect a sensing electrode ([Abstract] lines 1-5).  The salt KCl is preferred because of it is almost equitransferent and thus minimizes the diffusion potential ([Abstract] lines 6-8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu and Van Lieshout by substituting KTpCIPB with KCl as taught by Marett because KCl is preferred to be combined with Ag/AgCl element since it is almost equitransferent and thus minimizes the diffusion potential ([Abstract] lines 6-8). 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable by Xu in view of Van Lieshout, and further in view of Koyama.
Regarding claim 18, Xu and Van Lieshout disclose all limitations of claim 16 as applied to claim 16.  Xu and Van Lieshout do not explicitly disclose the semipermeable membrane is made of cellulose acetate butyrate.
However, Koyama teaches an immunological measuring element (Col. 2, lines 9-10) comprising a sheet for reaction having a support, two antibody layer, and a diffusion rate controlling layer between two antibody layer (Fig. 1(a); Col. 2, lines 11-18).  The diffusion rate controlling layer 3 (Fig. 1(a); Col. 2, line 66) functions to control the diffusion rate of a sample solution by varying the formulation ratio of the hydrophobic polymer and the hydrophilic polymer constituting said layer (Col. 2, line 66 to Col. 3, line 2).  Here, the diffusion rate controlling layer is deemed to be water vapor and ion permeable for the sample solution to pass through.  The hydrophobic polymer may include, cellulose acetate or cellulose acetate butyrate (Col. 3, lines 3-5).  Thus, Koyama teaches a diffusion rate controlling layer (Fig. 1(a); Col. 2, line 66) is made of cellulose acetate or cellulose acetate butyrate which is hydrophobic (Col. 3, lines 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu and Van Lieshout by substituting the semipermeable cover membrane made of cellulose acetate with cellulose acetate butyrate as taught by Koyama.  The suggestion for doing so would have been that both cellulose acetate and cellulose acetate butyrate are suitable materials for a diffusion rate controlling layer and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 16-18 have been considered but are unpersuasive.  
Applicant argues Xu does not contain either salt or polysaccharide as required for the claimed internal layer (page 12, para. 1, line 5).  This argument is unpersuasive. 
Regarding the salt, Xu does not teach “having equi-mobility cations and anions,” but Xu does teach the ammonium selective polymer membrane contains 0-1% KTpCIPB by weight ([0061] lines 2-5) that is a lipophilic salt ([0064] lines 1-2).  Moreover, the prior art, Marett, teaches salt KCl that has equi-mobility cations and anions so that it is obvious to one of ordinary skill in the art by substitution KTpCIPB with KCl to minimize the diffusion potential (Marett, [Abstract] lines 6-8).  
Regarding polysaccharide as required for the claimed internal layer, Applicant argues when the entire urea biosensor is exposed to a polysaccharide solution, the polysaccharide could not reach the ammonium-selective polymeric membrane (page 12, para. 1, lines 8-11) and would not be contacted by the polysaccharide solution or be absorbed into or retained by the ammonium-selective polymeric membrane (page 13, para. 1, lines 5-6).  This argument is unpersuasive because (1) the polysaccharide solution would reach and contact the ammonium-selective polymeric membrane when the whole urea sensor is exposed to the polysaccharide solution because the polysaccharide may be added to the enzyme mixture before the sensor is cast with the enzyme mixture, or in a solution after application of the outer diffusion membrane to the sensor, or as a combination of the above steps (Xu, [0023] lines 5-9) so that the polyhydroxyl groups contained in the sugar can form a complex with water, and this complex is able to penetrate to the enzyme structure even under the cross-linked stage ([0017] lines 1-4); (2) immersion of the urea biosensor into the polysaccharide solution may be repeated a plurality of times ([0023] lines 12-14) and expose the entire urea sensor 150 to a polysaccharide solution at least 30 minutes to 24 hours ([0043] lines 1-2, 5-6).  In another embodiment, the fabrication of the urea sensor includes immobilizing the enzyme in the polysaccharide solution on the outer surface of the PVC membrane 175 ([0055] lines 2-4).  Thus, exposing the entire urea sensor to the polysaccharide solution would significantly improve maintaining the enzyme (i.e., urease) activity ([0035] lines 3-4) and extended shelf-life and use-life of urea biosensors ([0034] lines 3-4).  In other word, the exposure would at least enabling the polysaccharide reaching and contacting the ammonium-selective polymeric membrane, and repeated long-time exposure of the entire urea sensor in the polysaccharide solution which would likely be absorbed into and retained by the ammonium-selective polymeric membrane, at least its portion right beneath the enzyme layer.  Even if the polysaccharide solution is not absorbed into and retained by the ammonium-selective polymeric membrane, the polysaccharide that is in contact with the surface of the ammonium-selective polymeric membrane and the ammonium-selective polymeric membrane are deemed together to be the internal layer that includes the polysaccharide as claimed in claim 1.  Furthermore, the prior art, Van Lieshout, teaches an amorphous polysaccharide, such as sucrose or dextran, which is a suitable material for being the matrix material of biosensors and substitutes the PVC matrix of the ammonium-selective polymeric membrane of Xu. 
Applicant argues the cited references fail to teach or suggest a “semipermeable cover membrane on an internal layer” (page 12, para. 2, lines 1-2) because the enzyme layer 170 separates the outer diffusional membrane 165 and the ammonium-selective polymeric membrane (page 14, para. 2, lines 1-2).  This argument is unpersuasive because the term “on” merely means the outer diffusional membrane 165 is positioned “above” the ammonium-selective polymeric membrane 175, but does not exclude any intermediate layers such as the enzyme layer 170 in between.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795